DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/137,812 and response filed on 23 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0198415 to Campean.
Regarding Claim 1, Campean discloses an optical sight comprising: 
a housing including a base, a first support, a second support, and a top support, the first support and the second support extend from opposing sides of the base, the top support extends between the first support and the second support, the top support extends over an optical element and includes a surface adjacent the optical element (see fig.2, clearly illustrated), the top support defines one or more openings extending above the optical element (shown in fig.16, 84); 
the optical element is supported by the housing between the base, the first support, the top support, and the second support (fig.2, 40); and 
a reticle is displayed on the optical element (at least paragraph 31).
Regarding Claim 2, please see at least paragraphs 27, 31-32.
Regarding Claims 5-6, please see fig.16, element 84 and lens 40.
Regarding Claim 7, please see at least paragraph 27 and fig.1.
Regarding Claim 17, Campean discloses an optical sight, comprising: 
a housing including at least a base, an upwardly extending portion, and a top portion, the upwardly extending portion extending from the base, the upwardly extending portion includes an opening receiving an optical element and a top portion extending over the optical element, the top portion defines at least one opening in said housing and above said optical element (fig.2, fig.16 opening 84);
the optical element supported by the housing within the upwardly extending portion (fig.2); and 
a reticle displayed on the optical element utilizing at least one or more light sources and one or more lenses (at least paragraphs 27, 31-32).
Regarding Claim 19, Please see fig.2, opening 84 is above 70% of a width of the optical element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0198415 to Campean.
Regarding Claim 8, Campean discloses the optical sight of claim 1 but fails to specifically disclose wherein the adjustments are located below the side openings.  However, placing the adjustment buttons (selector button 121) at any location on the reflex sight desired would have been obvious to one having ordinary skill as merely rearranging the essential working parts of the invention.
Regarding Claim 18, Campean discloses the optical sight of claim 17, wherein the optical sight is a reflex sight, but fails to specifically disclose the opening is 2mm in height.  However, creating the opening 84 of 2mm would have been obvious to one having ordinary skill as it has been held that a change in size of a component is recognized as being within the level of ordinary skill int eh art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 10-16 are allowed.
Claims 9, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant argues the sight of Campean discloses an impact guard that may be attached to a reflex site as an accessory, and that the top support does not define one or more openings because the impact guard is detachable and not integrated with the reflex site itself, and the impact guard is not part of the housing.
Claim 1 recites “…a housing “including” a base, a first support, a second support, and a top support….”  The term  “including” in the claim does not limit the claim as argued.  “Including” is not a term that requires the elements to be formed as one single unitary piece.  Anything that is joined can be considered to be “included” once assembled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641